Citation Nr: 1104229	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-24 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral peripheral 
neuropathy of the upper extremities, as due to exposure to 
herbicides.

4.  Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities, as due to exposure to 
herbicides.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issues of entitlement to service connection for bilateral 
peripheral neuropathy of the upper and lower extremities, as due 
to exposure to herbicides, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of current hearing loss 
disability in the right ear, as defined by 38 C.F.R. § 3.385.

2.  Left ear hearing loss is not causally or etiologically 
related to service.

3.  Tinnitus is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).

2.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002).  Under the VCAA, when VA receives a claim, it is 
required to notify the claimant and his representative, if any, 
of any information and medical or lay evidence that is necessary 
to substantiate the claim; that VA will seeks to provide; and 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of 
a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show: (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in February 2008 that fully addressed 
the entire notice element.  The letter informed him of what 
evidence was required to substantiate his claims and of his and 
the VA's respective duties for obtaining evidence.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim, and the Board finds that the notification 
requirements of the VCAA have been satisfied as to timing and 
content.

To fulfill Dingess requirements, in February 2008, the RO 
provided the Veteran with notice as to what type of information 
and evidence was needed to establish a disability rating and the 
possible effective date of the benefits. 

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and other pertinent medical records, as 
well as providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board has obtained VA outpatient and 
service treatment records.  Additionally, a VA examination and 
opinion was obtained.  Therefore, the available medical evidence 
and records have been obtained in order to make an adequate 
determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran is 
required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Bilateral 
Hearing Loss and Tinnitus

Under the relevant laws and regulations, service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2010).  In order to prevail on the issue of 
service connection on the merits, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of matter, the benefit of the doubt 
will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2008).

Under C.F.R. § 3.385, medical evidence of current hearing loss 
requires a showing that the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or that the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 94 
percent. 

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  The Veteran asserts he was exposed to 
acoustic trauma during active duty that damaged his hearing.

The Veteran's entrance examination from September 1968 showed 
normal hearing of 0 to 15 decibels (dB) in the range of 500 Hertz 
to 4000 Hertz.  Normal hearing ranges from 0 to 20 dB in all 
frequencies, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
separation examination in December 1970 indicated the Veteran 
received a 15/15 bilaterally, on the hearing test.

The Veteran was afforded a VA examination in January 2009.  On 
the authorized audiological evaluation in January 2009, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
25
25
LEFT
5
5
10
25
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  The 
examiner stated the Veteran had clinically normal hearing in the 
right ear and sensorineural hearing loss of the left ear, with 
severe hearing loss at 4000 Hz.

Pertaining to the right ear, the medical evidence does not show 
that the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or 
that the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
Where the medical evidence establishes that a Veteran does not 
currently have a disorder for which service connection is sought, 
service connection for that disorder is not authorized under the 
statues governing Veterans' benefits.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  There is no current diagnosis of right ear 
hearing loss, as defined by 38 C.F.R. § 3.385.  In the absence of 
medical evidence of current hearing loss, the claim for service 
connection for the right ear must be denied. 

Pertaining to the left ear, the Board notes that the Veteran 
meets the definition of hearing loss, according to 38 C.F.R. § 
3.385.  

During the May 2008 VA examination, the Veteran reported that he 
has had difficulty hearing for a long time, which became 
noticeable a few years after separation.  He also complained of 
tinnitus, with an onset of "a long time ago" but he was unable 
to state the time of onset.  The Veteran stated his tinnitus 
occurs intermittently, and he was unable to state frequency or 
duration but noted that he might go months or weeks without 
hearing it.  He described a ringing tinnitus that was moderate in 
severity.

The Veteran has a current diagnosis of left ear hearing loss and 
bilateral tinnitus.  The question remaining is whether his 
current disorders are causally or etiologically related to his 
noise exposure during service.

The May 2008 examiner stated that he could not resolve the issue 
of whether the Veteran's hearing loss and tinnitus are a result 
of his military acoustic trauma without resort to mere 
speculation.  Opinions like this, which can only make the 
necessary connection between the current disorder and the 
Veteran's military service by resorting to mere speculation, 
amount to "nonevidence," neither for nor against the claim, 
because service connection may not be based on speculation or 
remote possibility.  See generally Bloom v. West, 12 Vet. App. 
185 (1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty).  See also 38 C.F.R. § 
3.102 (when considering application of the benefit-of-the-doubt 
doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility).  

However, the examiner stated that there was no valid evidence of 
auditory status at separation, the Veteran did not specifically 
report onset of hearing loss or tinnitus in-service, his 
intermittent tinnitus is not entirely consistent with tinnitus 
typically associated with noise exposure, and his left ear high 
frequency hearing loss is beyond age norms but with no clear-cut 
explanation of why the hearing is worse in his left ear.  The 
examiner stated there are a number of possible non-military 
etiologies, including aging, recreational noise exposure, 
including some without hearing protection, and caffeine.

In Roberts v. West, 13 Vet. App. 185 (1999), the Court found that 
an inconclusive medical opinion did not mean that the examination 
was inadequate.  This case is similar to Roberts.  Here, the 
examiner reviewed the evidence of record and indicated that, 
without resorting to speculation, he could not resolve the issue 
of a nexus between the Veteran's diagnosed hearing loss, 
tinnitus, and service.  Because the examiner reviewed all the 
evidence of record in rendering this decision, and provided a 
rationale for the statement, the examination and "opinion" 
rendered are not inadequate.

Although the Veteran is certainly competent to state that he 
first noticed hearing loss and tinnitus shortly after service, 
there are no objective findings to support that assertion, and 
the Veteran's vague lay statements as to the start of his hearing 
loss and tinnitus are outweighed by the other evidence of record, 
which tends to show that the hearing loss and tinnitus cannot be 
traced to a specific period of active duty.  Furthermore, 
although the Veteran is competent to describe the symptoms of 
tinnitus, such as ringing of his ears, the examiner stated that 
the Veteran's description of tinnitus symptoms as intermittent is 
not entirely consistent with tinnitus typically associated with 
noise exposure.  This is negative evidence against the claim.  

In light of the foregoing, the preponderance of the evidence is 
against the claim of service connection for bilateral hearing 
loss and tinnitus, there is no doubt to be resolved; and service 
connection for hearing loss and tinnitus is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.




ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral peripheral neuropathy of the upper and lower 
extremities, as due to exposure to herbicides.  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, acute and sub-acute peripheral 
neuropathy will be service-connected, even if there is no record 
of such disease during service.  See 38 C.F.R. § 3.309(e).  
However, the neuropathy must have become manifest to at least 10 
percent disabling within one year from last exposure to 
herbicides.  See 38 C.F.R. § 3.307(a)(6)(ii).  

VA's duty to assist includes a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Board finds the duty to assist has not been met.  The Veteran has 
not yet been provided a VA examination.  The Board notes VA 
outpatient records indicate the Veteran has sought treatment for 
his hands "falling asleep" in the mornings.  A diagnosis of 
possible peripheral neuropathy was noted.  See July 2008 VA 
outpatient record.  The Veteran has also asserted that for years 
his hands and feet have gone "to sleep at night" and he would 
have to shake them for long periods of time to get feeling back.  
See June 2009 statement.  A remand is necessary to afford the 
Veteran a VA examination and to obtain a medical opinion.  

Additionally, all treatment records should be obtained.  The 
Veteran indicated in a July 2008 VA outpatient note that he may 
have had an electromyography (EMG) study with a private 
neurologist.  These records should be obtained and associated 
with the claims file.   


Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify and give 
consent to obtain medical records from the 
private neurologist referred to in the 
July 2008 VA outpatient note, and any 
other applicable physician.

Then, obtain and associate the records, 
along with any updated VA outpatient 
records

2.  After any additional records have been 
associated with the claims file, afford 
the Veteran a VA examination for 
peripheral neuropathy of the bilateral 
upper and lower extremities.
 
Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner should obtain a description from 
the Veteran as to the onset, progression, 
and treatment of his claimed disorder.  

The examiner is requested to clarify the 
Veteran's diagnosis, review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any currently 
diagnosed disorder is causally or 
etiologically related to his time in 
service, including exposure to herbicides.

If diagnosed as acute or sub-acute 
peripheral neuropathy, the examiner should 
opine as to whether the Veteran's disorder 
manifested to a degree of 10 percent 
within a year of his last exposure to 
herbicides (approximately 1971).

In providing this opinion, the examiner 
must acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on the 
absence of evidence in the service medical 
records to provide a negative opinion).  

The claims folder must be provided to the 
examiner for review.  The examiner must 
state in the examination report that the 
claims folder has been reviewed.

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  

If there are insufficient facts or data 
within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's claims 
should be readjudicated.  If the claims 
remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


